DETAILED CORRESPONDENCE
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined in this application. This communication is a Non-Final Rejection in response to the Application filed on August 20, 2020.
Claim Objections
Claims 3 & 12 are objected to because of the following informalities:
Claim 3 recites “wherein providing comprises”. To improve clarity of the claim, replacement of this limitation with language such as –wherein the step of providing the polymerizable chemical system comprises- is recommended. Appropriate correction is required. 
Claim 12 appears to have a typographical/grammatical error in lines 1-2 “a sulfone that reacts with the liquid resin as polymerizable”. Appropriate correction is required. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites “increasing concentration….in an effort to increase permeability of the consolidated particulates pack”. As recited, an “effort” appears to be an attempt to increase 
Claim 11 recites “temperature delayed”. It is unclear what this phrase refers to. Appropriate correction and/or clarification is required. The claim has been examined as best understood.
Claim 15 recites “increasing concentration…..in response to a desire”, which is unclear. The scope, metes and bounds of responding to “a desire” are unclear. Appropriate correction and/or clarification is required. Claims 16-20 are also rejected for being dependent on Claim 15. The claims have been examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-17 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meijs et al. (US 3,294,165)
With respect to Claim 1, Meijs discloses a method of consolidating particulates in a subterranean formation (Meijs Col. 1, Ln. 1 through Col. 2, Ln. 43), the method comprising: providing a polymerizable chemical system comprising an epoxy resin, a curing agent, and an organic solvent to a subterranean formation; polymerizing the polymerizable chemical system to consolidate particulates of the subterranean formation, thereby yielding a consolidated particulates pack, wherein the consolidated particulates pack is porous (Meijs: Col. 1, Ln. 37-65; Col. 2, Ln. 55-70).
Meijs further teaches (1) wherein a good consolidation method should provide mechanical/compressive strength without reducing permeability (Meijs: Col. 1, Ln. 1 through Col. 2, Ln. 7); (2) suitable amounts of resin per total solvent (Meijs: Col. 2 Ln. 70 through Col. 3, Ln. 15); (3) wherein increasing resin concentration is known to increase compressive strength which is accompanied by decreasing permeability (Meijs: Col. 9, Ln. 30-37); and (4) performing sampling and lab tests to determine required percentages of the resin, curing agent and solvent to provide optimal consolidation based on the subterranean formation conditions (Meijs: Col. 9, Ln. 40-60). 
As such, Meijs teaches varying the concentration of components of the system, such as the resin and solvent, in order to affect the strength and permeability of the consolidated particulates pack, with a decrease in resin concentration and resulting increase in solvent concentration causing an increase in permeability, and vice versa. As such, although the reference fails to explicitly disclose varying concentration of the organic solvent in the polymerizable chemical system “to increase permeability of the consolidated particulates pack” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the concentration of the components of the 
It is also noted that Meijs also discloses a significant and distinctive characteristic of the invention to include the treatment solution selectively wetting the sand grains in the formation, rather than forming a gel like prior art treatment compositions (Meijs: Col. 3, Ln. 65 through Col. 4, Ln. 5); wherein the selective wetting is disclosed as retaining the original permeability to oil. Therefore, the selective wetting as disclosed by Meijs appears to provide an improvement/increase in permeability relative to gel forming prior art treatment compositions. The treatment solution, its components (including the solvent) and their concentrations, are therefore considered to increase permeability relative to gel forming prior art treatment compositions, and are thereby considered to increase permeability of the consolidated particulates pack as broadly claimed. To the extent there is any difference between the permeability increase of Meijs’ disclosure and the permeability increase as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 2, Meijs teaches the method as provided above with respect to Claim 1, and further is considered to teach “increasing the permeability of the consolidated particulates pack by varying the concentration of the organic solvent, wherein varying the concentration comprises increasing the concentration of the organic solvent to increase the permeability of the consolidated particulates pack” for reasons as set forth above with respect to Claim 1. 
With respect to Claim 3, Meijs teaches the method as provided above with respect to Claim 1, and further discloses “wherein providing comprises pumping the polymerizable 
With respect to Claim 4, Meijs teaches the method as provided above with respect to Claim 1, and further discloses “…flushing the subterranean formation with a liquid pre-flush composition before providing the polymerizable chemical system to the subterranean formation, wherein the liquid pre-flush composition comprises an organic liquid comprising at least one of decane, dodecane, kerosene, diesel, or mineral oil” (Meijs: Col. 6, Ln. 44-75).
With respect to Claims 6-8, Meijs teaches the method as provided above with respect to Claim 1, and further discloses wherein the polymerizable chemical system is provided to the subterranean formation via a well; teaches shutting in the well; and also teaches testing and selecting the treatment solution in combination with conditions such as the shut-in period, formation temperature etc. (Meijs: Col. 1, Ln. 1 through Col. 6, Ln. 15; Col. 7, Ln. 1-24; Col. 10, Ln. 40 through Col. 12, Ln. 31; Examples). 
As such, although the reference fails to explicitly disclose a length of time correlative with a temperature of the subterranean formation and a shut in time period as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable shut in time based on conditions such as formation temperature in order to yield predictable results in well treatment. Also, "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal shut in time period to employ based on conditions such as formation temperature therein in order to obtain the desired result. 

With respect to Claim 9, Meijs teaches the method as provided above with respect to Claim 1, and further discloses the same resin, curing agent and organic solvent as presented in the instant invention (such as, for example, bisphenol A epichlorohydrin; 4, 4’-diaminodiphenyl sulfone; and methanol as described on pages 6-7 of the instant specification) (Meijs: Col. 4, Ln. 10 through Col. 6, Ln. 15). As such, it would appear that polymerizing the polymerizable chemical system yields a compound represented by the formula as instantly claimed.
Products of identical chemical composition cannot have mutually exclusive properties. A chemical and its properties are inseparable. Therefore, if a prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. See MPEP 2112.01 (I), In re Best, 562 F.2d at 1255, 195 USPQ at 433, Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985), In re Ludtke, 441 F.2d 660,169 USPQ 563 Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934). To the extent there is any difference between the compound of Meijs’ disclosure and the compound of the method as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 10, Meijs discloses a method of consolidating particulates in a subterranean formation (Meijs Col. 1, Ln. 1 through Col. 2, Ln. 43), the method comprising: pumping a polymerizable chemical system comprising a liquid resin, a curing agent, and an organic solvent to a subterranean formation; polymerizing the polymerizable chemical system to consolidate particulates in the formation, thereby yielding a consolidated particulates pack, wherein the consolidated particulates pack is porous (Meijs: Col. 1, Ln. 37-65; Col. 2, Ln. 55-70; Col. 3, Ln. 15-40; Col. 4, Ln. 15 through Col. 5, Ln. 30).
Meijs further teaches (1) wherein a good consolidation method should provide mechanical/compressive strength without reducing permeability (Meijs: Col. 1, Ln. 1 through Col. 2, Ln. 7); (2) suitable amounts of resin per total solvent (Meijs: Col. 2 Ln. 70 through Col. 3, Ln. 15); (3) wherein increasing resin concentration is known to increase compressive strength which is accompanied by decreasing permeability (Meijs: Col. 9, Ln. 30-37); and (4) performing sampling and lab tests to determine required percentages of the resin, curing agent and solvent to provide optimal consolidation based on the subterranean formation conditions (Meijs: Col. 9, Ln. 40-60).  
As such, Meijs teaches varying the concentration of components of the system, such as the resin and solvent, in order to affect the strength and permeability of the consolidated particulates pack, with a decrease in resin concentration and resulting increase in solvent concentration causing an increase in permeability, and vice versa. As such, although the reference fails to explicitly disclose “increasing concentration of the organic solvent in the 
It is also noted that Meijs also discloses a significant and distinctive characteristic of the invention to include the treatment solution selectively wetting the sand grains in the formation, rather than forming a gel like prior art treatment compositions (Meijs: Col. 3, Ln. 65 through Col. 4, Ln. 5); wherein the selective wetting is disclosed as retaining the original permeability to oil. Therefore, the selective wetting as disclosed by Meijs appears to provide an improvement/increase in permeability relative to gel forming prior art treatment compositions. The treatment solution, its components (including the solvent) and their concentrations, are therefore considered to increase permeability relative to gel forming prior art treatment compositions, and are thereby considered to increase permeability of the consolidated particulates pack as broadly claimed. To the extent there is any difference between the permeability increase of Meijs’ disclosure and the permeability increase as instantly claimed, the difference is considered minor and obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention.
With respect to Claim 11, Meijs teaches the method as provided above with respect to Claim 10, and further discloses wherein the liquid resin comprises an epoxy resin comprising bis-phenol A epichlorohydrin (Meijs: Col. 4, Ln. 15 through Col. 5, Ln. 30), wherein the curing agent reacts with the epoxy resin as polymerized to bind the particulates, and wherein curing of the polymerizable chemical system is temperature delayed until the polymerizable chemical system 
With respect to Claim 12, Meijs teaches the method as provided above with respect to Claim 10, and further discloses “…wherein the curing agent comprises a sulfone that reacts with the liquid resin as polymerizable to bind the particulates” (Meijs: Col. 2, Ln. 55-70; Col. 5, Ln. 30 through Col. 6, Ln. 42).
With respect to Claim 13, Meijs teaches the method as provided above with respect to Claim 10, and further discloses “…flushing the subterranean formation with a liquid pre-flush composition comprising diesel before providing the polymerizable chemical system to the subterranean formation” (Meijs: Col. 6, Ln. 44-75).
With respect to Claim 14, Meijs teaches the method as provided above with respect to Claim 10, and further teaches a solvent concentration range that overlaps with the range as instantly claimed (Meijs: Col. 2, Ln. 55 through Col. 3, Ln. 2); wherein Meijs teaches the resin and curing agent at 3-50 volume percent, which provides for embodiments with the solvent as the remainder. Meijs also teaches employing tests and experiments to tailor the amounts of components of the polymerizable chemical system (which includes the organic solvent) to provide the desired permeability and optimize consolidation; and also teaches treatment without excessively impairing/decreasing permeability to enable fluid flow from the formation to the well (Meijs: Col. 1, Ln. 1 through Col. 6, Ln. 15; Col. 7, Ln. 1 through Col. 9, Ln. 65).
As such, and for additional reasons as set forth above with respect to Claim 10, although Meijs fails to explicitly disclose specifying a solvent concentration limited to the claimed range in order to increase permeability as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to specify concentrations of the treatment solution components, including the solvent, to achieve the In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal solvent concentration to employ therein in order to obtain the desired result. 
Further, it is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for consolidating particulates in subterranean applications, and a finite number of identified, predictable solutions including testing and experimenting to tailor the amounts of components as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Meijs, one of ordinary skill in the art could have pursued a suitable concentration of the treatment solution components, including the solvent, with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
With respect to Claim 15, Meijs discloses a method of consolidating particulates in a subterranean formation (Meijs Col. 1, Ln. 1 through Col. 2, Ln. 43), the method comprising: pumping a polymerizable chemical system comprising an epoxy resin, a curing agent, and an organic solvent into a wellbore in a subterranean formation; polymerizing the polymerizable chemical system to consolidate particulates in the formation, thereby yielding a consolidated 
Meijs further teaches (1) wherein a good consolidation method should provide mechanical/compressive strength without reducing permeability (Meijs: Col. 1, Ln. 1 through Col. 2, Ln. 7); (2) suitable amounts of resin per total solvent (Meijs: Col. 2 Ln. 70 through Col. 3, Ln. 15); (3) wherein increasing resin concentration is known to increase compressive strength which is accompanied by decreasing permeability (Meijs: Col. 9, Ln. 30-37); and (4) performing sampling and lab tests to determine required percentages of the resin, curing agent and solvent to provide optimal consolidation based on the subterranean formation conditions (Meijs: Col. 9, Ln. 40-60). 
As such, Meijs teaches varying the concentration of components of the system, such as the resin and solvent, in order to affect the strength and permeability of the consolidated particulates pack, with a decrease in resin concentration and resulting increase in solvent concentration causing an increase in permeability, and vice versa. As such, although the reference fails to explicitly disclose “and increasing concentration of the organic solvent in the polymerizable chemical system in response to a desire to increase permeability of the consolidated particulates pack” as instantly claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to vary the concentration of the components of the system, including increasing concentration of the solvent, to achieve optimal consolidation without reducing permeability; i.e. in response to a desire to increase permeability as instantly claimed.
It is also noted that Meijs also discloses a significant and distinctive characteristic of the invention to include the treatment solution selectively wetting the sand grains in the formation, rather than forming a gel like prior art treatment compositions (Meijs: Col. 3, Ln. 65 through Col. 
With respect to Claim 16, Meijs teaches the method as provided above with respect to Claim 15, and further discloses “…wherein the epoxy resin comprises bis-phenol A epichlorohydrin, and wherein the particulates comprise at least one of sand, carbonate particles, clay particles, anhydrite, barite, oxide of iron, oxide of calcium, or oxide of magnesium” (Meijs: Col. 2, Ln. 8-42; Col. 4, Ln. 15 through Col. 5, Ln. 30; Examples).
With respect to Claim 17, Meijs teaches the method as provided above with respect to Claim 15, and further discloses “…wherein the curing agent comprises a sulfone that reacts with the epoxy resin as polymerized to bind the particulates” (Meijs: Col. 2, Ln. 55-70; Col. 5, Ln. 30 through Col. 6, Ln. 42).
With respect to Claim 20, Meijs teaches the method as provided above with respect to Claim 15, and further discloses wherein the polymerizable chemical system is provided to the subterranean formation via a well; teaches shutting in the well; and also teaches testing and selecting the treatment solution in combination with conditions such as the shut-in period, 
As such, although the reference fails to explicitly disclose a length of time correlative with a temperature of the subterranean formation and a shut in time period as respectively claimed, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to employ a suitable shut in time based on conditions such as formation temperature in order to yield predictable results in well treatment. Also, "[W]here the general conditions of a claim are disclosed in prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955). Therefore, based on the actual conditions encountered in the formation, one of ordinary skill would recognize the optimal shut in time period to employ based on conditions such as formation temperature therein in order to obtain the desired result. 
Further, it is also noted that, before the effective filing date of the claimed invention, there had been a recognized need in the art for consolidating particulates in subterranean applications, and a finite number of identified, predictable solutions including testing and selecting the treatment solution in combination with conditions such as the shut-in period, formation temperature etc. as set forth above. As such, before the effective filing date of the claimed invention, based on the teachings of Meijs, one of ordinary skill in the art could have pursued a suitable shut in time period based on conditions such as formation temperature with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact .
Claims 5, 18 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Meijs et al. (US 3,294,165), in view of Nguyen et al. (US 2010/0160187).
With respect to Claims 5, 18 & 19, Meijs teaches the method as provided above with respect to Claims 1 & 15, respectively. The reference, however, fails to explicitly disclose flushing with a liquid post-flush composition as respectively claimed. 
Nguyen teaches methods of consolidating particulates in subterranean applications therein, wherein a liquid post-flush, comprising components as respectively claimed, is employed after the consolidation fluid to help remove excess consolidation fluid and/or reduce permeability loss in the pack (Nguyen: Sections [0009]-[0012] & [0043]). As such, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Meijs with the aforementioned teachings of Nguyen to flush with a liquid post-flush composition as respectively claimed in order to help remove excess consolidation fluid and/or reduce permeability loss in the pack. (Nguyen: Sections [0009]-[0012] & [0043]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 & 12-20 are  rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,876,037 (‘037 hereinafter). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application overlap in scope with those of ‘037 and do not contain any additional limitations that are patentably distinguishable. The instant application discloses methods of consolidating particulates in a subterranean formation with a system comprising resin, curing agent and organic solvent, which overlaps in scope with ‘037 which discloses a method of consolidating particulates in a subterranean formation with a system comprising resin, curing agent and organic solvent. Although the features of the instant claim may in certain instances be presented in distinct claims or combined within single claim in ‘037, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine or separate features in claims in order to yield predictable results in well applications. 
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 10,876,037 (‘037 hereinafter), in view of Meijs et al. (US 3,294,165). While Claim 1 of ‘037 does not explicitly recite the temperature delay as instantly claimed, Meijs teaches this .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Havenaar et al. (US 3,294,166) discloses methods of consolidating particulates in a subterranean formation by injecting a polymerizable chemical system comprising an epoxy resin, a curing agent and an organic solvent.
Dusterhoft (US 2009/0078419) discloses methods of consolidating particulates in a subterranean formation by injecting a polymerizable chemical system comprising an epoxy resin, a curing agent and an organic solvent.
Weaver et al. (US 2011/0030950) discloses methods of consolidating particulates in a subterranean formation by injecting a polymerizable chemical system comprising an epoxy resin, a curing agent and an organic solvent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANURADHA AHUJA/Primary Examiner, Art Unit 3674